DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed ______ is acknowledged and has been entered. Claims ______ have been withdrawn and claims _______1-11 have been examined on the merits. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21 are withdrawn as directed to a non-elected invention.
Claims 6, 8 and 12-14 have been canceled.
Claims 3, 4 have been withdrawn.
Claims 1, 2, 5, 7, 9-11, 15 and 22-30 are presented for examination on the
merits.
 
Note on claims interpretation: The language: “at an amount effective” is taken as meaning an amount ranging from at least 5% as recited in the amended claims (“wherein the composition includes at least 5 weight percent miracle fruit seed oil”).
 Thus, any topical administration of a composition containing anywhere from 5 to 100% of MFSO would have the claimed effect of treating the recited condition(s) (e.g., inflammation of the skin). The intended result (e.g., skin whitening, skin lubrication, etc.) of the only positively recited step (i.e, administering a composition containing from 0.01 to 99.99% MFSO) is deemed to be merely a consequent result and does not effectively limit the claim (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5, 7, 9-11, 15 and 22-28 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney et al. (1977) and Medeiros et al. (2007) and   .
A method for treating inflammation of the skin comprising topically administering miracle fruit (Synsepalum dulcificum) seed oil (MFSO) or a composition comprising an effective amount (i.e., at least 5%) to an animal in need thereof is claimed.
Guney et al. beneficially describe the constituent lipid components of the seeds of MFB. The oil extracted from the seeds of the MFB (MFSO) contains various oils. The fatty acid composition of the seeds comprises: 43% palmitic acid, 32% oleic acid, 18% linoleic acid, 4.4% stearic acid, and 1.1% myristic acid (see entire document, including e.g., pg 177, table 1). Hence each of the percentages of the fatty acids disclosed in the reference fit squarely with the claimed ranges and thus teaches the claimed ranges with sufficient specificity.  The MFSO disclosed contains contained α- and β-amyrins, triterpene alcohols and the major sterol was identified as δ7 spinasterol.
The cited reference does not disclose the use of MFSO as a treatment for skin inflammation or the addition of acceptable additives, excipient or carriers that facilitate topical delivery of the MFSO in an amount of at least 5%.
Medeiros et al. beneficially disclose that α-Amyrin in a naturally-occurring pentacyclic triterpene found in various plants and exhibits a number of bioactivities, including anti-inflammatory activity. It is disclosed that previous studies has shown that topical delivery of α-amyrin is capable of reducing, in a dose-dependent manner, three important events related to the skin inflammatory response. The present study showed that α-amyrin exerts in skin antiiflammatory action by suppression of skin PGE2 levels by mechanisms involving suppress of COX-2 expression. The disclosed results indicate 
Boller et al. beneficially disclose that phytosterols such as spinasterol have been found to repair damaged tissue, acting as wound healing agents and also functioning to repair collagen and minimize wrinkling (see entire document and the instant Specification at paragraph [0009]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ MFSO as taught by Guney et al., which contains α-amyrin, known to have anti-inflammatory properties, as taught by Medieros et al. as well as  phytosterol, in a topical application based on the known skin benefits of phytosterols such as spinasterol, as taught by Boller et al. 
It would be well within the purview of the skilled practitioner administer MFSO to treat skin inflammation, since MFSO is known to contain amyrins which are taught as topical skin anti-inflammatory compounds.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
One would be motivated to employ natural extracts like MFSO known to be high in skin beneficial compounds such as phytosterols like spinasterol in skin care products. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977). A prima facie case exists when chemical compounds have very close structural similarities and similar utilities, in the expectation by the skilled artisan that compounds similar in structure will have similar properties (see, e.g., MPEP 2144.09).

In reference to claim 23 reciting how the MFSO is obtained, please note that in product-by-process claims, “once a product appearing to be substantially identical is found, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102 and/or 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the scope of the claimed method is much broader than implied by Applicant’s remarks. The method only contains one positively recited step – topically administering MFSO and/or a composition comprising MFSO to an animal at an amount effective to treat the animal. However, the amount of MFSO that is administered in any 
Applicant asserts that although MFSO includes some of the active components identified in Boiler et al., such as spinasterol, there is nothing in Boiler et al. to suggest that these ingredients are present in MFSO, alone or in combination with other components of MFSO, at amounts effective to provide similar anti-inflammatory effects of the crude extract of Baccharis illinita DC or spinasterol. Thus, Boiler et al. do not suggest that MFSO can be topically administered at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation.
Thus, Madeiros et al. and Boiler et al. only show that the extracts themselves from these other plants or the isolated components themselves possess such antiinflammatory properties and there is nothing in Guney et al., Madeiros et al., and Boiler et al. that suggests MFSO can be topically administered at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation.
Moreover, Applicants fail to see why the skilled artisan would topically administer MFSO at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated 
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

The prior art teaches that MFSO contains compounds that have been shown to have anti-inflammatory effects. It is therefore, not surprising that MFSO would also have some of those same properties. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary There would be a reasonable expectation by the skilled artisan that compounds similar in structure will have similar properties. It is reasonable to presume that compositions that share bioactive compounds will have similar functional properties. 
Applicant states it is well known that botanical extracts may contain hundreds or even thousands of individual constituents at varying abundances and the overall activity of an extract result from mixtures of those compounds with synergistic, additive, and antagonistic activity. This is certainly the case and also true respect to the supposedly surprising/unexpected results obtained by the MFSO. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
The supposedly unexpected results were obtained with a specific MFSO, in a specific amount in specific combinations of specific ingredients. However, the claims are not commensurate in scope.
Indeed, given the unpredictability of the efficacy of natural compositions given the enormous number of diverse phytochemicals therein, there is written description issue with the instant Application in that Applicant has not shown that he/she is in possession of the broad scope of the invention, which in effect treats everything from a severe skin disease such a psoriasis to frayed ends.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
	Claim 30 is allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655